The opinion of the court was delivered by
Redfield, J.
This is certainly a case of the first impression. It seems to us very clear, that the acts charged in the complaint do not constitute an offence against the statute defining the ordinary *323modes of committing a breach of the public peace “ by tumultuous and offensive carriage, threatening, quarrelling, challenging, assaulting, beating, or striking.” The offence there defined is that of assault and battery, together with other kindred acts, of the nature named in the statute, and calculated to put one in fear of bodily harm, and disturbing that quiet and repose, which constitute essentially the comfort and rest of social life, — as was held in State v. Benedict, 11 Vt. 236.
But the misconduct here charged, testing its character by the rules of the common law, — and we have no other guide in cases wholly novel, — is either a libel, or a species of profanity, or perhaps partaking somewhat of both qualities. So far as the offence against the individual is concerned, it seems to be more a libel than any thing else, by attempting to bring him into contempt and ridicule and public scandal. The means resorted to, although novel, are not perhaps very different from pictures, effigies and pantomime, and other scenic and dramatic exhibitions, by way of caricature, which have been regarded as modes, in which one might be libelled. But to constitute an offence of this character, it is necessary, that the complaint should contain something more, than the mere acts. It should also contain averments, that the defendants did the acts for the purpose and with intent to bring the person aggrieved into public scandal, and that such was the nature and effect of such actions and conduct, as described in the complaint. The complaint is wholly deficient in these particulars. And whether it is possible to so frame a declaration, or bill, as to make such acts amount to any ground of action, or criminal proceeding, I would certainly not be prepared to say. The acts complained of are to my mind more like libel, or slander, perhaps, than a breach of the peace, by putting in fear of bodily harm.
Viewed as an unseemly jest, and an attempt to turn a very serious matter into heartless levity and unfeeling merriment, it would no doubt, by some, be regarded as a shocking profanity. For however the hour of one’s death, and the passing knell, and the solemn order of a funeral, may seem to ns, in health and spirits, such matters certainly are fraught with the gravest, the most awful importance to all sober men. And in a Christian community any attempt to make one a mark for ridicule through such instrumentalities would ordi*324narily be regarded as an unwarrantable proceeding, a species of profanity. But the statute having made one kind of profanity punishable in a summary way, and defined blasphemy as a substantive offence, we are not aware, that it has ever been supposed, that other kinds of profanity, not defined in any statute, are punishable criminally.
Judgment of the county court reversed, and judgment arrested.